DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election without traverse of Group IV, claims 93 – 98, 121 – 123 and 127 – 136 in the reply filed on 9/1/22 is acknowledged.  Claims 1 – 92, 99 - 120 and 124 - 126 are canceled.  The species elected is species E, see applicant’s Remarks dated
9/1/22.  Claim 137 is not elected.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 127 recites the limitation "the nanoparticles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 93 – 96, 128 and 129 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030176876 A1 to Chen et al. hereinafter “Chen”.  

Chen is directed to a multi-channel bioresorbable nerve regeneration conduit, including a hollow round tube of a porous bioresorbable polymer and a multi-channel filler in the hollow round tube.  The multi-channel filler is a porous bioresorbable polymer film with an uneven surface [0002].  

Regarding claims 93 – 96, 128 and 129, Chen teaches that the multi-channel filler of a porous bioresorbable polymer (porous film material) can comprise polycaprolactone (PCL), poly lactic co glycolic acid copolymer (PLGA), and others [0052] and a low molecular weight oligomer which serves as a pore former [0054].  The multi-channel filler of a porous bioresorbable polymer has a thickness of 0.05 – 1 mm (50 – 1000 um) and a protrusion depth (channel wall thickness) of 0.05 mm – 1 mm (50 – 1000 um) [0045] and can be a single layer, multiple layer, folded form or wound into a spiral shape forming a multi-channel filler [0046].  

The hollow round tube of a porous bioresorbable polymer(sheath) may be formed by dissolving a bioresorbable polymer in an organic solvent and then coated onto the surface of a rod and then placed in a coagulant to form the hollow round tube of a porous bioresorbable polymer.  The tube is then removed from the rod.  The tube has a wall thickness of 0.05 – 1.5mm [0047 – 0049].  The bioresorbable polymer can comprise polycaprolactone (PCL), poly lactic co glycolic acid copolymer (PLGA), and others [0053].  The polymer for the hollow round tube may comprise a low molecular weight oligomer also [0057].  

The low molecular weight oligomer suitable for use can comprise polycaprolactone triol, polycaprolactone diol, polycaprolactone, polylactic acid, PEG, PPG, PTMG and mixtures thereof [0058].  

The multi-channel bioresorbable nerve regeneration conduit is formed by placing the porous bioresorbable polymer inside of the hollow round tube [0051].  See FIG 7, FIG 8A and FIG 8B.  

Chen is silent as to the porosity and open lumen volume of the composition.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, Chen discloses that the low molecular weight oligomer acts as a pore former in the present invention.  The porosity and pore size of the finally formed hollow round tube and the multi-channel filler in the tube can be adjusted by means of choosing the species and molecular weight of the low molecular weight oligomer and the content in the bioresorbable polymer solution.  Therefore, it would have been obvious to one of ordinary skill in the art to adjust these variable to produce the porosity and open lumen volume required as this is directly taught by Chen. 

Allowable Subject Matter

Claims 97 – 98, 121 – 123 and 130 – 136 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										9/24/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759